DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,535,421 to Canoso et al., in view of U.S. Patent No. 11,154,134 to Albrecht et al. and U.S. Patent No. 9,283,990 to Yaeger et al.
Claim 1: Canoso discloses a robot (FIG. 9), comprising:
a mobile robot 900 including a driving wheel (see Col. 8, Lines 18-21; see also Col. 11, Lines 36-38 “FIG. 9 is a rear view (a view which shows the portion of the robot that is typically opposite to a direction of travel) of a robot 900” (italics used for emphasis);
a frame 904 provided on the mobile robot 900;
a housing 904 having a rear surface (FIG. 9 is a rear view that shows the rear surface) with a first opening (the first opening accommodates the “multiple rear positioned containers 982-0 to 982-3”); and
a plurality of drawers 982-0 to 982-3, wherein the plurality of drawers 982-0 to 982-3 includes a first drawer 982-0 and a second drawer 982-1, the second drawer 982-1 being below the first drawer 982-0.
Canoso does not expressly disclose wherein the robot 900 comprises:
a plurality of drawer guides, each drawer guide including: a fixed bracket fixed in the housing; and a moving bracket configured to move along the fixed bracket and be drawn out through the first opening;
wherein each drawer 982 [is] mounted on a respective one of the moving brackets to be inserted into the housing 904 or drawn out of the housing 904 through the first opening,
and wherein the plurality of drawer guides includes a first drawer guide guiding the first drawer 982-0 and a second drawer guide guiding the second drawer 982-1, and
wherein a first distance between the first drawer and the frame is less than a second distance between the second drawer and the frame.
The Office turns to Albrecht, which teaches a “sliding element guide system,” that includes a plurality of drawer guides 6, 8 (FIGS. 1, 4, and 7), the drawer guide including:

a moving bracket 18, 19 configured to move along the fixed bracket 17 and [to] be drawn out through a first opening (see opening of cabinet unit 2 shown in FIG. 1).
A drawer 3 is mounted on a respective moving bracket 19 to be inserted into a housing 5 or drawn out of the housing 5 through the first opening,
The plurality of drawer guides 6, 8 includes a first drawer guide 8 which guides a first drawer (not shown) and a second drawer guide 6 which guides a second drawer 3.
A motivation that Albrecht provides for the “sliding element guide system” is to “synchroniz[e] a movement of the cabinet unit rail with a movement of the sliding element rail.”
In view of the Albrecht teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 900 disclosed by Canoso such that the robot 900 comprises:
a plurality of drawer guides (similar to the drawer guides 6, 8 taught by Albrecht), each drawer guide including: a fixed bracket fixed in the housing; and a moving bracket configured to move along the fixed bracket and be drawn out through the first opening;
wherein each drawer 982 [is] mounted on a respective one of the moving brackets to be inserted into the housing 904 or drawn out of the housing 904 through the first opening,
and wherein the plurality of drawer guides includes a first drawer guide guiding the first drawer 982-0 and a second drawer guide guiding the second drawer 982-1,
in order to synchronize movements of the fixed bracket and the moving bracket, as taught by Albrecht.

FIGS. 4-5 of Yaeger teach a mobile robot which tapers from a base 6 to a top 22.  Those having ordinary skill in the art would appreciate that the mobile robot shown in FIGS. 4-5 of Yaeger has a lower center of gravity than a robot which does not taper from its base to its top, and that a lower center of gravity advantageously reduces the risk of the robot tipping over.
In view of Yaeger, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 900 disclosed by Canoso, as modified above by Albrecht in the rejection of Claim 1 to include drawer guides, such that the robot 900 tapers from a base to a top portion, in order to lower the robot’s center of gravity and reduce the risk of the robot tipping over.  According to this modification, the Office further finds that it would have been obvious to those having ordinary skill in the art to design the second drawer 982-1 to be deeper than the first drawer 982-0, in order for the second drawer 982-1 to accommodate more items than the first drawer 982-0 and further lower the robot’s center of gravity.  As a result, a first distance between a rear surface of the first drawer 982-0 and the frame 904 is less than a second distance between a rear surface of the second drawer 982-1 and the frame 904.
Claim 3: FIG. 10C of Canoso discloses another embodiment for a mobile robot 1000.  The mobile robot 1000 shown in FIG. 10C includes structure to support modular shelves 1082.  The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing that the robot 900 shown in FIG. 9 of Canoso includes structure, such as an inner housing disposed inside of the outer housing 904, in order to support the drawers 982-0 to 982-3.

a first mounting hole, wherein the fixed bracket (17 taught by Albrecht) of the first drawer guide (8 taught by Albrecht) is mounted to the first mounting hole; and
a second mounting hole, wherein the fixed bracket (17 taught by Albrecht) of the second drawer guide (6 taught by Albrecht) is mounted to the second mounting hole, and
wherein a third distance between the first mounting hole and the frame 904 is less than a fourth distance between the second mounting hole and the frame 904 (because, as characterized in the rejection of Claim 1 above, the second drawer 982-1 is deeper than the first drawer 982-0),
in order to mount the first and second drawers 982-0, 982-1 to the inner frame.
Claim 4: As written, Claim 4 does not limit the location of the “second opening” to a side of the “outer housing.”
Canoso discloses wherein the outer housing 904 is disposed at a front surface of the housing 904 and includes a second opening (relating to, e.g., another drawer).  The Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing such that the robot 900 disclosed by Canoso, as modified above by Albrecht, such that the frame 904 further includes:
a front neck (i.e., some sort of vertical inner structure used to support the drawers adjacent a rear surface of the drawers; and
a front cover 904 covering the front neck, and

Claim 5: Regarding the FIG. 9 embodiment of Canoso, Col. 11, Lines 50-52 disclose “rear containers (982-0 to 982-3) can include shelves with structures that are not locked, and can typically be used to transport low value items.”  Generally, as the price of items within a structure increases, the likelihood of the structure being locked increases.  Col. 12, Lines 15-17 of Canoso disclose “[t]he modular shelves (e.g., 1082) can be open, or configured to accept locking or non-locking structures (e.g., drawers, bins, etc.).”  In view of the disclosure of Canoso cited above, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 900 disclosed by Canoso, as modified by Albrecht and Yaeger in the rejection of Claim 1 above to include drawer guides, such that the robot 900 further comprises:
a first locker configured to lock or unlock the first drawer 982-0; and
a second locker configured to lock or unlock the second drawer 982-1,
in order to lock the first drawer 982-0 and the second drawer 982-1.
Claim 16: The “pocket(s)” recited in Claim 16 are understood to relate to structure within, e.g., an inner frame, or structure that constitutes an inner frame.  The Office submits that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the robot 900 shown in FIG. 9 of Canoso with left plates and right plates (which comprise portions of a “pocket”), and wherein each pocket accommodates a respective drawer guide (taught above by Albrecht), in order to support and separate each of the drawers 982-0, 982-1.  The Office finds that it would have been further obvious to those having ordinary skill in the art at the time of filing to provide each pocket with an upper plate, so as to provide a floor for the drawer above each respective drawer and to provide an upper limit for the contents of each drawer.
Claims 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,535,421 to Canoso et al., in view of U.S. Patent No. 11,154,134 to Albrecht et al. and U.S. Patent No. 9,283,990 to Yaeger et al., as applied to Claim 5 above, and further in view of U.S. Patent Application Publication No. 2012/0308297 to Chen et al.
Claim 7: The combination of Canoso, Albrecht, and Yaeger does not disclose or suggest the “locking pin(s)” recited in Claim 7.
The Office turns to Chen which teaches a locking mechanism which includes a locking pin 46 for locking a drawer.  See Paragraphs [0019] and [0022].
In view of the Chen teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 900 disclosed by Canoso, as modified above in the rejection of Claims 1 and 5, such that the first locker includes a locking pin (part of the locking mechanism described above with regards to Chen) for locking the first drawer 982-0, and
wherein the second locker (taught by Canoso) includes a locking pin (part of the locking mechanism described above with regards to Chen) for locking the second drawer 982-1, as taught by Chen, in order to maintain the drawers 982-0, 982-1 in a closed position while the robot 900 is moving.
Claim 8: Chen further teaches wherein the locker further includes a releaser 22 for unlocking the locking pin 46.
In view of the Chen teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 900 disclosed by Canoso, as modified above in the rejections of Claims 1, 5, and 7, e.g., to include drawer guides (taught by 
Claim 12: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the locking mechanism taught by Chen to both sides of the drawers 982-0, 982-1 of the robot 900 disclosed by Canoso, as modified above by Albrecht, Yaeger, and Chen, so as to provide redundancy to how the drawers are locked and to further secure the drawers from sliding open while the robot 900 moves.  As modified, each of the drawers 982-0, 982-1 would include locking mechanisms on left and right sides thereof which mirror each other, and each drawer would therefore include a locking pin that protrudes in opposite directions.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,535,421 to Canoso et al., in view of U.S. Patent No. 11,154,134 to Albrecht et al. and U.S. Patent No. 9,283,990 to Yaeger et al., as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0192910 to Vu et al.
Claim 13: Canoso discloses several embodiments for a mobile robot that include a display (see, e.g., FIG. 1, FIG. 4, FIG. 5A, FIG. 5B, FIG. 6, FIG. 7A, FIG. 7C, FIG. 8A, FIG. 8B, FIG. 10A, FIG. 10B, FIG. 11A, FIG. 11B, FIG. 12B, FIG. 13, FIG. 14, FIG. and 15).  The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the embodiment of a robot 900 illustrated in FIG. 9 of Canoso, as modified by Albrecht in the rejection of Claim 1 above, such that the robot 900 further comprises a display, in order to display information to a user relating to, e.g., contents of the drawers of the robot 900.

Paragraph [0108] of Vu teaches a “head 16 may be articulated via a pan joint 315 including a pan motor and position encoder 314 and a tilt joint or hollow pivot 302 including a tilt motor and position encoder 340 (italics used for emphasis).”
In view of the Vu teaching, the Office finds that it would have been further obvious to those having ordinary skill in the art at the time of filing to modify the robot 900 disclosed by Canoso, as modified above by Albrecht and Yaeger in the rejection of Claim 1, such that the robot 900 includes a display rotor (that is, an actuator or motor) provided in the frame 904, the display rotor being configured to rotate the display (taught by other embodiments of Canoso), so as to allow users of different heights to easily read information shown on the display.
Claim 14: FIGS. 5A and 5B of Vu show a display 26 which is rotatable such that it is able to face a forward direction and a rearward direction.
In view of FIGS. 5A-5B of Vu, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the robot 900 disclosed by Canoso, as modified above by Albrecht, Yaeger, and Vu in the rejection of Claim 13, such that the display rotor (taught above by Vu) rotates the display (taught by alternative embodiments of Canoso) in a plurality of modes (see FIGS. 5A and 5B of Vu), and
wherein the plurality of modes includes:
a first mode in which a screen of the display faces a front upper side (similar to what is shown in FIG. 5A of Vu), and
a second mode in which the screen of the display faces a rear upper side, in order to allow a user to view information on the display while the robot is not moving (this rationale relates to .

Response to Arguments
Applicant's arguments filed on 02/08/2022 have been fully considered but they are not persuasive.
In the last paragraph of Page 11 of 14 of Applicant’s 02/08/2022 remarks, Applicant argues that “Yaegar fails to teach or suggest wherein the plurality of drawers includes a first drawer and a second drawer, the second drawer being below the first drawer and wherein a first distance between the first drawer and the frame is less than a second distance between the second drawer and the frame.”  The Office finds this argument to be moot because the Office did not, and does not, rely on Yaegar to teach first and second drawers.
On Page 12 of 14 of Applicant’s remarks, Applicant argues that “Yaeger fails to disclose drawers inserted into a housing of the robot and drawn out of the housing.”  The Office finds this argument to be moot because the Office did not, and does not, rely on Yaegar to teach drawers inserted into a housing of a robot.
The remainder of Applicant’s arguments with regard to Yaeger are not found to be persuasive because the Office does not rely on Yaeger for any of the reasons argued by Applicant.

Allowable Subject Matter
Claims 6, 9-11, and 15 are allowed for the reasons described in the reasons for indication of allowable subject matter contained in the 11/09/2021 Non-Final Rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658